
	

113 SRES 571 ATS: Designating September 30, 2014, as “United States and India Partnership Day”.
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 571
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Warner (for himself, Mr. Cornyn, and Mr. Menendez) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 30, 2014, as United States and India Partnership Day.
	
	
		Whereas the United States, the oldest democracy in the world,  will welcome the 
			 Prime
			 Minister of India, the leader of the largest democracy in the world, to
			 the
			 Nation's capital, on
			 September 30, 2014;Whereas the United States–India relationship is built on mutual respect for common
			 values, including democracy, the rule of law, a market economy, and ethnic
			 and religious diversity, and is bolstered by strong people-to-people
			 connections, including a 3,000,000 strong Indian American diaspora;Whereas the Senate places tremendous value on the relationship between the United States and India,
			 and the bipartisan Senate India Caucus comprises 42 Senators
			 and is the largest country-specific caucus in the Senate;Whereas the Indian general election of 2014 was the largest election in Indian history, proving
			 that democracy in India is as strong as it is encompassing of
			 its religious, ethnic, socioeconomic, and cultural diversity;Whereas the President of the United States congratulated the Prime Minister of India after his
			 party's election
			 victory and
			 emphasized the deep bond and commitment to promoting economic opportunity, freedom, and security in India and the United States;Whereas the 2 largest democracies in the world, the United States and India, have further developed
			 their governments, businesses, nonprofit organizations, nongovernmental
			 organizations, artists, entertainers,
			 athletes, scientists, engineers, doctors, nurses, universities,
			 schools, and faiths and the dignity of their citizens by demonstrating the
			 value
			 of an enlightened democratic rule of law, a peaceful government, and
			 freedom from terror, tyranny, and oppression;Whereas the relationship between the United States and India is vital to promoting stability,
			 democracy, and economic prosperity in the 21st century;Whereas bilateral trade between the United States and India increased from $19,000,000,000 in 2000
			 to $95,000,000,000 in 2013;Whereas in 2013, the United
			 States exported goods to India totaling $35,000,000,000 and generating
			 168,000 jobs in the United States; andWhereas in 2013, the United States invested  more than $28,000,000,000 in India, generating more
			 than 500,000 jobs
			 in India: Now, therefore, be it
		
	
		That the Senate—(1)designates September 30, 2014, as
			 United States and India Partnership Day, recognizing the contributions of the United States and India to one another and their
			 relationship that will continue to help define the 21st century; and(2)recognizes that the relationship between the United States and India is a special and permanent
			 bond.
